UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6386


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TONIA LATRICE LEWIS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:17-cr-00025-CMH-1)


Submitted: July 20, 2021                                          Decided: July 23, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tonia Latrice Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tonia Latrice Lewis appeals the district court’s order denying her 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. After reviewing the record, we

conclude that the district court did not abuse its discretion in determining that the 18 U.S.C.

§ 3553(a) factors weighed against granting compassionate release in Lewis’ case.

See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (per curiam) (stating

standard of review). Accordingly, we affirm the district court’s order on this basis. United

States v. Lewis, No. 1:17-cr-00025-CMH-1 (E.D. Va. Mar. 4, 2021). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2